DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112b. Accordingly, the rejections are withdrawn. Applicant has further amended the independent claims to distinguish the invention over the prior art.
Allowable Subject Matter
Claims 1 – 2 and 8 - 10 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Sankar et al. (U.S. Patent Application Publication 2013/0159350), and Howarter et al. (U.S. Patent Application Publication 2008/0129498) generally teaches starting audio playback upon determining an image meets a threshold, the prior art does not teach alone or in combination, nor would it be obvious, to require determining that multiple images each meet a playback trigger threshold by detection of a human body within each image as the determination result, as claimed by claims 1 and 8, in combination with other limitations of the claims, thus providing an enhanced user-interaction interface for an audio playback device by considering multiple thresholds must be met before starting audio playback, thus ensuring that playback is not started unless all images used for detection are accounted for including the presence of a person, such as, for example, when the audio playback is intended for multiple people, thus avoiding an unintentional starting of audio playback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653